DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 11/18/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9-10, 12-14, 16, 18, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Egner et al. US2019/0026450 hereinafter referred to as Egner, in view of Aiello et al. US2020/0134620 hereinafter referred to as Aiello.
As per claim 1, Egner teaches an edge computing device in an edge computing system, comprising: processing circuitry; and a memory device comprising instructions stored thereon, wherein the 5instructions, when executed by the processing circuitry, configure the processing circuitry to perform operations to: obtain, from an attestation provider, a provider instance of data, the data representing a proof of attestation, by the attestation provider, of an accessible feature of the edge computing device, with the data including data to indicate trust level designations for the feature as attested by the 
receive, from a prospective user of the feature, a request for use of the feature at the edge computing device, the request including a user instance of the data (Egner paragraph [0110]-[0111], receive user request); and 
provide access to the feature based on a verification of the user instance of the data with the provider instance of the data, the verification to confirm attestation of the trust level designations for the feature (Egner paragraph [0111]-[0112], authenticate based on data received from user and data received from provider and provide access).  
Egner does not explicitly disclose obtain, a provider instance of a token; 
receive, from a prospective user, a request including a user instance of the token, wherein the user instance of the token originates from the provider;
verification of the user instance of the token with the provider instance of the token.
Aiello teaches obtain, a provider instance of a token (Aiello paragraph [0024], [0027], obtain token); 
receive, from a prospective user, a request including a user instance of the token, wherein the user instance of the token originates from the provider (Aiello paragraph [0022]-[0023], receive user request including token);
verification of the user instance of the token with the provider instance of the token (Aiello paragraph [0023]-[0024], compare the provider instance of the token with the user provided token).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Egner with the teachings of Aiello to include providing a token via a blockchain network because the results would have been predictable and resulted in resources being granted based on the token and to provide immutable records of the token.

As per claim 4, Egner in view of Aiello teaches the edge computing device of claim 1, wherein the feature is a resource, service, entity, or property of the edge computing device, that is accessible by a 

As per claim 5, Egner in view of Aiello teaches the edge computing device of claim 1, wherein the token is contributed to a blockchain by the attestation provider, for verification by a client device (Egner paragraph [0108]; Aiello paragraph [0022], [0024], [0027], contribute token to blockchain).  

As per claim 9, Egner in view of Aiello teaches the edge computing device of claim 1, wherein the instructions further configure the processing circuitry to perform operations to: in response to success of the verification, transmit a result to the prospective user of the feature, based on use of the accessible feature (Egner paragraph [0064], [0112]-[0113], provide access to resources; Aiello paragraph [0022]-[0023]). 

As per claim 10, Egner in view of Aiello teaches the edge computing device of claim 1, wherein the prospective user of the feature is a user equipment, the user equipment being connected to provide the request to the edge computing device using the edge computing system, wherein the request is provided as part of a workload that uses the feature (Egner paragraph [0055], [0064], [0110]-[0111], user’s request for resources).

As per claim 12, Egner in view of Aiello teaches the edge computing device of claim 10, wherein the edge computing system is a Mobile Access Edge Computing (MEC) system operating according to a MEC specification, wherein the edge computing device is a MEC host, and wherein the feature is a MEC resource accessible within the MEC host (Egner paragraph [0055], [0064], [0110], mec and mec resources). 

As per claim 13, Egner in view of Aiello teaches the edge computing device of claim 1, further comprising:  a storage device, wherein the provider instance of the token is stored locally at the edge 

As per claims 14, 16, 18, 21 and 24, the claims claim a non-transitory machine readable storage medium and a method essentially corresponding to the device claims 1, 4 and 9-10 above, and they are rejected, at least for the same reasons.

Claims 6, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Egner in view of Aiello, and further in view of Vaswani et al. US2020/0117730 hereinafter referred to as Vaswani.
As per claim 6, Egner in view of Aiello teaches the edge computing device of claim 1, wherein the token includes an authentication key, and wherein the authentication key is generated by the attestation provider, to identify authenticity of the token to a client device (Egner paragraph [0108]; Aiello paragraph [0022], generate token and sign with key).  
Egner in view of Aiello does not explicitly disclose authentication key is generated by a trusted execution environment of a device.  
Vaswani teaches authentication key is generated by a trusted execution environment of a device (Vaswani paragraph [0022], [0061], sign data with key within the tee).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Egner in view of Aiello with the teachings of Vaswani to include data signing in a tee in order to protect the signing key and provide secure signing of the token.

As per claims 17 and 22, the claims claim a non-transitory machine readable storage medium and a method essentially corresponding to the device claim 6 above, and they are rejected, at least for the same reasons.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Egner in view of Aiello, and further in view of Subranmanian et al. US2018/0075231 hereinafter referred to as Subramanian.
As per claim 7, Egner in view of Aiello teaches the edge computing device of claim 1.
Egner in view of Aiello does not explicitly disclose wherein token is generated by a single-sign-on (SSO) server, wherein the token is communicated using an SSO payload provided by the SSO server.  
Subramanian teaches wherein token is generated by a single-sign-on (SSO) server, wherein the token is communicated using an SSO payload provided by the SSO server (Subramanian paragraph [0192], [0297], [0372], token generated and provided by sso server).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Egner in view of Aiello with the teachings of Subramanian to include sso authentication and token generation in order to provide sso services.

Allowable Subject Matter
Claims 2-3, 8, 11, 15, 19-20, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/HENRY TSANG/Primary Examiner, Art Unit 2495